Exhibit 99.1 Nash Finch Reports Second Quarter 2013 Results Total Company Sales Increased 9.1% Adjusted EPS1 of $0.64 MINNEAPOLIS (July 25, 2013)  Nash Finch Company (NASDAQ: NAFC), one of the leading food distribution companies in the United States, today announced financial results for the twelve weeks (second quarter) ended June 15, 2013. Financial Results Total Company sales for the second quarter 2013 were $1.20 billion compared to $1.10 billion in the prior-year quarter, an increase of 9.1%.The acquisition of twelve Bag N Save and eighteen No Frills stores last year contributed to a net increase in total Company sales of $23.1 million, which is comprised of a $50.9 million increase in Retail segment sales being partially offset by a $27.8 million decrease in Food Distribution segment sales that are now reported in the Retail segment. Adjusted Consolidated EBITDA2, was $26.9 million, or 2.2% of sales in the second quarter of 2013 as compared to $27.8 million, or 2.5% of sales in the second quarter of 2012. Consolidated EBITDA3 was adjusted to exclude the impact of significant itemsthat net to zeroand a charge of $1.6 million in the second quarter of 2013 and 2012, respectively. Including the impact of significant items, Consolidated EBITDA for the second quarter 2013 was $26.9 million, or 2.2% of sales, as compared to $26.2 million, or 2.4% of sales, in the prior year quarter. "We are pleased to report strong sales growth across all three of our business segments in the second quarter. The strategic investments made last year are now becoming evident in our top-line, said Alec Covington, President and CEO of Nash Finch. Consolidated EBITDA came in relatively flat as expected compared to the prior year. We will continue to see pressure on the military segment gross margin until the fourth quarter when we cycle the reductions made to contractual margin rates. 1 Adjusted Net Earnings4 were $8.4 million or $0.64 per diluted share in the second quarter 2013 compared to $9.0 million or $0.69 per diluted share in the second quarter 2012.Net earnings were adjusted to exclude the impact of significant items totaling a benefit of $0.5 million or $0.04 per diluted share in 2013 and a charge of $94.0 million or $7.24 per diluted share in 2012.Including the impact of significant items, our reported net earnings for the second quarter of 2013 were $8.9 million or $0.68 per diluted share, as compared to a net loss of $85.0 million or $6.55 per diluted share in 2012. The following table identifies the significant items affecting our Consolidated EBITDA, net earnings and diluted earnings per share for the second quarter 2013 and prior year results: (dollars in millions except per share amounts) 2nd Quarter Fiscal 2013 2012 2013 2012 Significant items Transaction costs related to mergers and acquisitions $ (0.3) (0.9) (0.3) (1.2) Restructuring costs (0.2) - (1.1) - Military distribution center conversion and transition costs - (0.7) - (1.4) Casualty insurance claim losses (2.1) - (2.1) - Gain on early termination of supply agreement 2.6 - 2.6 - Significant charges impacting Consolidated EBITDA $ - (1.6) (0.9) (2.6) LIFO charges (credits) 0.8 (0.4) 0.8 (0.6) Gain on acquisition of business - 6.6 - 6.6 Military distribution center non-cash pre-opening expense - - - (0.1) Goodwill impairment - (132.0) - (132.0) Total significant charges impacting earnings before tax $ 0.8 (127.4) (0.1) (128.7) Income tax on significant net charges (0.3) 0.8 - 1.3 Tax on goodwill impairment and acquisition gain - 32.6 - 32.6 Total significant charges impacting net earnings $ 0.5 (94.0) (0.1) (94.8) Diluted earnings per share impact from significant items 0.04 (7.24) - (7.31) Diluted earnings per share, as reported 0.68 (6.55) 0.84 (6.14) Diluted earnings per share, as adjusted $ 0.64 0.69 0.84 1.17 Consolidated EBITDA, as reported 26.9 26.2 44.6 49.0 Consolidated EBITDA impact from significant items - (1.6) (0.9) (2.6) Consolidated EBITDA, as adjusted $ 26.9 $ 27.8 $ 45.5 $ 51.6 Military Distribution Results (dollars in millions) 2nd Quarter % Change Fiscal % Change 2013 2012 2013 2012 Net Sales $ 537.5 526.2 2.2% 1,069.6 1,060.5 0.9% Segment EBITDA3 6.9 11.8 (41.5%) 14.8 25.2 (41.2%) Percentage of Sales 1.3% 2.2% 1.4% 2.4% 2 The Military segment net sales increased 2.2% to $537.5 million in the second quarter compared to the prior year.The Military segment EBITDA was $6.9 million or 1.3% of sales, in the second quarter 2013 as compared to $11.8 million, or 2.2% of sales, in the second quarter 2012.The decrease in Military EBITDA was primarily due to declines in margins related to lower inflation year-over-year and reduced contractual margin rates as well as from incurring several large casualty insurance claims related to transportation accidents. We were pleased to see military sales increase a solid 2.2% during the second quarter, said Covington. The military management team has worked diligently to attract new business to utilize our world-wide military distribution network, and we look forward to the addition of perishable and frozen capacity in our new Landover facility early next year, which is the final milestone in the completion of our world-wide network, continued Covington. Food Distribution & Retail Results (dollars in millions) 2nd Quarter % Change Fiscal % Change 2013 2012 2013 2012 Sales Food Distribution $ 487.2 441.6 10.3% 872.5 874.3 (0.2%) Retail 180.1 136.5 32.0% 356.9 239.2 49.2% Total $ 667.3 578.1 15.4% 1,229.4 1,113.5 10.4% Segment EBITDA3 Food Distribution $ 11.9 9.4 26.2% 15.1 16.0 (5.3%) Retail 8.1 5.0 63.3% 14.7 7.9 86.8% Total $ 20.0 14.4 39.0% 29.8 23.9 25.1% Percentage of Sales Food Distribution 2.4% 2.1% 1.7% 1.8% Retail 4.5% 3.6% 4.1% 3.3% Total 3.0% 2.5% 2.4% 2.1% The combined Food Distribution and Retail segment sales increased 15.4% to $667.3 million in the second quarter of 2013 as compared to the prior year period.The increase in Retail sales was primarily attributable to the Bag N Save and No Frills acquisitions, which were responsible for a $50.9 million year-over-year increase in sales in the second quarter of 2013.Because Bag N Save and No Frills were Food Distribution customers, these acquisitions were also responsible for a $27.8 million decrease in Food Distribution sales in the second quarter of 2013.Retail same store sales declined 4.1% in 2013 as compared to the prior year quarter. The combined Food Distribution and Retail segment EBITDA was $20.0 million, or 3.0% of sales, in the second quarter 2013 as compared to $14.4 million, or 2.5% of sales, in the second quarter 2012.The increase in second quarter EBITDA was primarily due to increased retail sales from the acquisitions and a gain on early termination of a long-term supply agreement with a food distribution customer. Sales showed strong growth in both of the Food Distribution and Retail segments during the second quarter. The increases were driven by the addition of new Food Distribution customers as well as in Retail due to the Omaha store acquisitions last year, said Covington.We recently realigned the Food Distribution organizational structure to place more focus on sales, new business development and customer service.We are already beginning to see the benefits of this change. 3 Liquidity Total debt at the end of the second quarter 2013 was $433.0 million as compared to $373.3 million at the end of fiscal 2012. The Company continues to focus on effectively managing its balance sheet and is currently in compliance with all of its debt covenants. The Total Debt Leverage Ratio5 as of the end of the second quarter 2013 was 4.05.Availability on the Companys revolving credit facility at the end of the quarter was $184.3 million. Merger On July 22, 2013, we announced that we had entered into a definitive merger agreement under which Nash Finch and Spartan Stores will combine in an all-stock merger valued at approximately $1.3 billion, including existing net debt at each company.The Merger Agreement was unanimously approved by the board of directors of the Company. Upon closing, which is expected by the end of calendar 2013, each share of the Companys common stock will be converted into 1.2 shares of Spartans common stock. Spartan Stores shareholders will own approximately 57.7% of the equity of the combined company and Nash Finch shareholders will own approximately 42.3% of the Companys common stock. 1 Adjusted EPS is defined as earnings per share adjusted for any significant items. 2 Adjusted Consolidated EBITDA is defined as EBITDA adjusted for any significant items. 3 References to EBITDA, Consolidated EBITDA, and segment EBITDA are calculated as earnings (loss) before interest, income tax, depreciation and amortization, adjusted to exclude extraordinary gains or losses, gains or losses from sales of assets other than inventory in the ordinary course of business, and non-cash charges (such as LIFO, asset impairments, closed store lease costs and share-based compensation), less cash payments made during the current period on non-cash charges recorded in prior periods. Consolidated EBITDA should not be considered an alternative measure of our net income (loss), operating performance, cash flows or liquidity. Consolidated EBITDA is provided as additional information as a key metric used to determine payout pursuant to our Short-Term and Long-Term Incentive Plans. The Company also believes investors find the information useful because it reflects the resources available for strategic investments including, for example, capital needs of the business, strategic acquisitions and debt service. 4 Adjusted Net Earnings is defined as net earnings adjusted for any significant items. 5 Total Leverage Ratio is defined as total debt (current portion of long-term debt and capital leases, long-term debt and capitalized lease obligations) divided by the trailing four quarters Consolidated EBITDA. ***** A conference call to review the second quarter 2013 results is scheduled at 9:30 a.m. CT (10:30 a.m. ET) on July 25, 2013. Interested participants can listen to the conference call over the Internet by logging onto the Investor Relations portion of Nash Finch's website at http://www.nashfinch.com. A replay of the webcast will be available and the transcript of the call will be archived on the Investor Relations portion of Nash Finch's website under the heading Audio Archives.A copy of this press release and the other financial and statistical information about the periods to be discussed in the conference call will be available at the time of the call on the Investor Relations portion of the Nash Finch website under the caption Press Releases. 4 Nash-Finch is a Fortune 500 company and the largest food distributor serving military commissaries and exchanges in the United States. Nash-Finch's core businesses include distributing food to military commissaries and retailers located in44 states, the District of Columbia, Europe, Cuba, Puerto Rico, the Azores, Bahrain and Egypt. The Company also owns and operates a base of retail stores, primarily supermarkets under the Family Fresh Market®, Econofoods®, Family Thrift Center®, No Frills®, Bag 'n Save®, AVANZA®, and Sun Mart® trade names. Further information is available on the Company's website, www.nashfinch.com. This release contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Such statements relate to trends and events that may affect our future financial position and operating results. Any statement contained in this release that is not statements of historical fact may be deemed forward-looking statements. For example, words such as may, will, should, likely, expect, anticipate, estimate, believe, intend,  potential or plan, or comparable terminology, are intended to identify forward‑looking statements. Such statements are based upon current expectations, estimates and assumptions, and entail various risks and uncertainties that could cause actual results to differ materially from those expressed in such forward‑looking statements. Important factors known to us that could cause or contribute to material differences include, but are not limited to, the following:  the effect of traditional and alternative competition on our food distribution, military and retail businesses;  general sensitivity to economic conditions, including the uncertainty related to the current state of the economy in the U.S.and worldwide economic slowdown; disruptions to the credit and financial markets in the U.S.and worldwide; changes in market interest rates; continued volatility in energy prices and food commodities;  macroeconomic and geopolitical events affecting commerce generally;  changes in consumer buying and spending patterns including a shift to non-traditional retail channels;  our ability to identify and execute plans to expand our food distribution, military and retail operations;  possible changes in the military commissary system, including those stemming from the redeployment of forces, congressional action, changes in funding levels or the effect of mandated reductions or sequestration of government expenditures;  our ability to identify and execute plans to improve the competitive position of our retail operations;  the success or failure of strategic plans, new business ventures or initiatives;  our ability to successfully integrate and manage current or future businesses we acquire, including the ability to manage credit risks and retain the customers of those operations;  changes in credit risk from financial accommodations extended to new or existing customers;  significant changes in the nature of vendor promotional programs and the allocation of funds among the programs;  limitations on financial and operating flexibility due to debt levels and debt instrument covenants and ability to access capital to support capital spending and growth opportunities;  legal, governmental, legislative or administrative proceedings, disputes, or actions that result in adverse outcomes;  our ability to identify and remediate any material weakness in our internal controls that could affect our ability to detect and prevent fraud, expose us to litigation, or prepare financial statements and reports in a timely manner;  changes in accounting standards;  technology failures that may have a material adverse effect on our business;  severe weather and natural disasters that may impact our supply chain;  unionization of a significant portion of our workforce;  costs related to a multi-employer pension plan which has liabilities in excess of plan assets;  changes in health care, pension and wage costs and labor relations issues;  product liability claims, including claims concerning food and prepared food products;  changes in food safety regulations and other regulations applicable to the products we sell;  threats or potential threats to security;  unanticipated problems with product procurement; and  maintaining our reputation and corporate image. A more detailed discussion of many of these factors, as well as other factors that could affect the Companys results, is contained in the Companys periodic reports filed with the SEC. You should carefully consider each of these factors and all of the other information in this release. We believe that all forward-looking statements are based upon reasonable assumptions when made. However, we caution that it is impossible to predict actual results or outcomes and that accordingly you should not place undue reliance on these statements. Forward-looking statements speak only as of the date when made and we undertake no obligation to revise or update these statements in light of subsequent events or developments. Actual results and outcomes may differ materially from anticipated results or outcomes discussed in forward-looking statements. You are advised, however, to consult any future disclosures we make on related subjects in future reports to the Securities and Exchange Commission (SEC). Contact: Bob Dimond, Executive VP & CFO, 952-844-1060 5 NASH FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Loss) (In thousands, except per share amounts) Twenty-four Weeks Ended Twenty-four Weeks Ended 12 Weeks Ended June 15 2013 June 16, 2012 June 15 2013 June 16, 2012 Sales $ 1,204,752 1,104,242 2,298,993 2,174,087 Cost of sales 1,105,217 1,015,448 2,106,575 2,004,570 Gross profit 99,535 88,794 192,418 169,517 Gross profit margin 8.3% 8.0% 8.4% 7.8% Other costs and expenses: Selling, general and administrative 72,226 62,900 147,334 121,212 Gain on acquisition of a business - (6,639) - (6,639) Goodwill impairment - 131,991 - 131,991 Depreciation and amortization 8,770 8,382 17,570 16,586 Interest expense 3,948 5,460 9,957 10,598 Total other costs and expenses 84,944 202,094 174,861 273,748 Earnings (loss) before income taxes 14,591 (113,300) 17,557 (104,231) Income tax expense (benefit) 5,662 (28,332) 6,568 (24,717) Net earnings (loss) $ 8,929 (84,968) 10,989 (79,514) Net earnings (loss) per share: Basic $ 0.69 (6.55) 0.85 (6.14) Diluted $ 0.68 (6.55) 0.84 (6.14) Declared dividends per common share $ 0.18 0.18 0.36 0.36 Weighted average number of common shares outstanding and common equivalent shares outstanding: Basic 12,992 12,966 12,995 12,958 Diluted 13,089 12,966 13,070 12,958 6 NASH FINCH COMPANY AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except per share amounts) Assets June 15, 2013 December 29, 2012 Current assets: Cash $ 1,184 1,291 Accounts and notes receivable, net 266,483 239,925 Inventories 412,707 362,526 Prepaid expenses and other 14,303 18,569 Deferred tax assets 3,914 3,724 Total current assets 698,591 626,035 Notes receivable, net 26,690 21,360 Property, plant and equipment: 740,465 738,857 Less accumulated depreciation and amortization (446,567) (436,572) Net property, plant and equipment 293,898 302,285 Goodwill 22,877 22,877 Customer contracts and relationships, net 6,177 6,649 Investment in direct financing leases 1,849 1,923 Deferred tax asset, net 29,864 2,780 Other assets 19,198 19,708 Total assets $ 1,099,144 1,003,617 Liabilities and Stockholders' Equity Current liabilities: Current maturities of long-term debt and capital lease obligations $ 3,034 2,265 Accounts payable 254,141 247,392 Accrued expenses 59,144 52,326 Income taxes payable 13,787 429 Total current liabilities 330,106 302,412 Long-term debt 416,050 356,251 Capital lease obligations 13,938 14,807 Other liabilities 35,018 33,758 Commitments and contingencies - - Stockholders' equity: Preferred stock - no par value. Authorized 500 shares; none issued - - Common stock of $1.66 2/3 par value Authorized 50,000 shares; 13,815 and 13,799 shares issued, respectively 23,025 22,998 Additional paid-in capital 114,937 113,641 Common stock held in trust (1,317) (1,295) Deferred compensation obligations 1,317 1,295 Accumulated other comprehensive loss (15,705) (15,705) Retained earnings 233,448 227,161 Treasury stock at cost; 1,524 and 1,525 shares, respectively (51,673) (51,706) Total stockholders' equity 304,032 296,389 Total liabilities and stockholders' equity $ 1,099,144 1,003,617 7 NASH FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) 24 Weeks Ended June 15 2013 June 16, 2012 Operating activities: Net earnings (loss) $ 10,989 (79,514) Adjustments to reconcile net earnings (loss) to net cash used in operating activities: Gain on acquisition of a business - (6,639) Depreciation and amortization 17,570 16,586 Amortization of deferred financing costs 535 576 Non-cash convertible debt interest 1,363 2,815 Rebateable loans 1,569 1,942 Provision for (recovery of) bad debts 180 (634) Provision for (recovery of) lease reserves 246 (33) Deferred income tax benefit (27,273) (33,657) Gain on sale of property, plant and equipment (43) (387) LIFO charge (credit) (1,014) 602 Asset impairments - 62 Impairments of goodwill - 131,991 Share-based compensation expense 1,162 1,641 Deferred compensation 551 507 Other (89) (126) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts and notes receivable (27,967) (3,396) Inventories (49,168) (33,196) Prepaid expenses (3,647) (1,284) Accounts payable (1,830) (4,590) Accrued expenses 7,321 (6,275) Income taxes payable 21,271 2,688 Other assets and liabilities 767 (3,058) Net cash used in operating activities (47,507) (13,379) Investing activities: Proceeds from sale of assets 512 5,551 Additions to property, plant and equipment (8,819) (9,903) Business acquired, net of cash - (29,700) Loans to customers (10,853) (7,766) Payments from customers on loans 5,257 506 Corporate-owned life insurance, net (583) (80) Other - (151) Net cash used in investing activities (14,486) (41,543) Financing activities: Proceeds from revolving debt 202,551 39,800 Dividends paid (4,420) (4,398) Proceeds from long-term debt 7,283 16,890 Payments of long-term debt (150,567) (1,260) Payments of capitalized lease obligations (930) (1,194) Increase in outstanding checks 8,063 5,949 Payments of deferred financing costs (6) (125) Tax benefit from share-based compensation - 66 Other (88) (722) Net cash provided by financing activities 61,886 55,006 Net increase (decrease) in cash (107) 84 Cash at beginning of year $ 1,291 773 Cash at end of period 1,184 857 8 NASH FINCH COMPANY AND SUBSIDIARIES Supplemental Data (Unaudited) June 15 2013 June 16, 2012 Other Data (In thousands) Total debt $ 433,022 354,398 Stockholders' equity $ 304,032 320,901 Capitalization $ 737,054 675,299 Debt to total capitalization 58.8% 52.5% Non-GAAP Data Consolidated EBITDA (a) $ 106,907 125,049 Leverage ratio - trailing 4 qtrs. (debt to consolidated EBITDA) (b) 4.05x 2.83x Comparable GAAP Data Debt to earnings before income taxes (b) 4,606.62 (4.74) (a) Consolidated EBITDA, as defined in our credit agreement, is earnings before interest, income tax, depreciation and amortization, adjusted to exclude extraordinary gains or losses, gains or losses from sales of assets other than inventory in the ordinary course of business, and non-cash charges (such as LIFO, asset impairments, closed store lease costs and share-based compensation), less cash payments made during the current period on non-cash charges recorded in prior periods. Consolidated EBITDA should not be considered an alternative measure of our net income, operating performance, cash flows or liquidity.The amount of Consolidated EBITDA is provided as a metric used to determine payout of performance units pursuant to our Long-Term Incentive Plan. (b) Leverage ratio is defined as the Company's total debt at June 15, 2013 and June 16, 2012, divided by Consolidated EBITDA for the respective four trailing quarters.The most comparable GAAP ratio is debt at the same date divided by earnings from continuing operations before income taxes for the respective four trailing quarters. 9 Derivation of Consolidated EBITDA; Segment Consolidated EBITDA and Segment Profit (in thousands) FY 2013 2012 Qtr 3 2012 Qtr 4 2013 Qtr 1 2013 Qtr 2 Rolling 4 Qtrs Earnings before income taxes $ 22,955 (40,418) 2,966 14,591 94 Add/(deduct) LIFO charge 1,438 1,285 (187) (827) 1,709 Depreciation and amortization 11,924 9,324 8,800 8,770 38,818 Interest expense 8,074 6,272 6,009 3,948 24,303 Goodwill impairment - 34,639 - - 34,639 Closed store lease costs - 193 - 246 439 Asset impairment - 13,066 - - 13,066 Net loss (gain) on sale of real estate and other assets (1,119) (16) 80 (123) (1,178) Stock compensation (2,935) (1,151) 499 663 (2,924) Subsequent cash payments on non-cash charges (616) (610) (472) (361) (2,059) Total Consolidated EBITDA $ 39,721 22,584 17,695 26,907 106,907 2012 2012 2013 2013 Rolling Segment Consolidated EBITDA Qtr 3 Qtr 4 Qtr 1 Qtr 2 4 Qtrs Military $ 13,661 8,783 7,909 6,902 37,255 Food Distribution 14,764 6,159 3,216 11,888 36,027 Retail 11,296 7,642 6,570 8,117 33,625 $ 39,721 22,584 17,695 26,907 106,907 2012 2012 2013 2013 Rolling Segment profit Qtr 3 Qtr 4 Qtr 1 Qtr 2 4 Qtrs Military $ 10,322 3,953 4,717 3,942 22,934 Food Distribution 11,191 (8,691) 147 8,874 11,521 Retail 7,725 3,834 2,784 4,311 18,654 Unallocated: Interest (6,283) (4,875) (4,682) (2,536) (18,376) Goodwill Impairment - (34,639) - - (34,639) $ 22,955 (40,418) 2,966 14,591 94 10 FY 2012 2011 2011 2012 2012 Rolling Qtr 3 Qtr 4 Qtr 1 Qtr 2 4 Qtrs Earnings before income taxes $ 16,737 12,707 9,069 (113,300) (74,787) Add/(deduct) LIFO charge 7,085 4,503 181 420 12,189 Depreciation and amortization 10,738 8,016 8,204 8,382 35,340 Interest expense 7,014 7,066 5,138 5,460 24,678 Goodwill impairment - - - 131,991 131,991 Gain on the acquisition of a business - - - (6,639) (6,639) Closed store lease costs 24 124 - (33) 115 Asset impairment 13 191 62 - 266 Net loss (gain) on sale of real estate and other assets (106) 41 (476) 89 (452) Stock compensation 1,761 1,137 1,094 546 4,538 Subsequent cash payments on non-cash charges (650) (369) (442) (729) (2,190) Total Consolidated EBITDA $ 42,616 33,416 22,830 26,187 125,049 2011 2011 2012 2012 Rolling Segment Consolidated EBITDA Qtr 3 Qtr 4 Qtr 1 Qtr 2 4 Qtrs Military $ 21,348 17,061 13,400 11,797 63,606 Food Distribution 15,907 10,747 6,539 9,419 42,612 Retail 5,361 5,608 2,891 4,971 18,831 $ 42,616 33,416 22,830 26,187 125,049 2011 2011 2012 2012 Rolling Segment profit Qtr 3 Qtr 4 Qtr 1 Qtr 2 4 Qtrs Military $ 14,666 12,314 10,474 8,570 46,024 Food Distribution 6,177 4,014 2,338 5,517 18,046 Retail 1,790 2,668 661 2,390 7,509 Unallocated: Interest (5,896) (6,289) (4,404) (4,425) (21,014) Gain on the acquisition of a business - - - 6,639 6,639 Goodwill impairment - - - (131,991) (131,991) $ 16,737 12,707 9,069 (113,300) (74,787) 11
